Citation Nr: 0402578	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  03-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.  


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to April 
1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for 
pulmonary tuberculosis.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  Pulmonary tuberculosis was not present during service or 
for decades thereafter; the veteran's discharge examination, 
including a clinical evaluation of his chest and lungs, and a 
chest X-ray examination, showed no lung disease, to include 
tuberculosis, and there is no medical evidence of a link 
between a current diagnosis of pulmonary tuberculosis and any 
incident of service.   


CONCLUSION OF LAW

Service connection for pulmonary tuberculosis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held that such specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, the Board finds that VA's duties to the 
veteran under the VCAA have been fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2003 rating decision, the February 
2003 Statement of the Case, and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for service 
connection for pulmonary tuberculosis (PTB), and complied 
with VA's notification requirements.  The Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claim for a higher rating.  Further, letters from 
the RO to the veteran dated March 2002, April 2002, and April 
2003 informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained all identified records of 
treatment.  In addition, as noted above, the RO contacted the 
veteran by March 2002, April 2002, and April 2003 letters and 
asked him to identify all medical providers who treated him 
for pulmonary tuberculosis.  The RO has obtained all 
identified evidence.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified as amended at 38 C.F.R. § 
3.159(c)(4)).
 
Here, the veteran's service medical records do not contain 
any evidence that the veteran suffered from PTB.  The 
examination of his chest and lungs at his April 1949 
discharge examination reveal that there were no significant 
abnormalities present.  He alleges in his March 2002 
Statement in Support of the Claim (VA Form 21-4138) that he 
sought treatment from the late Dr. R. P., who informed him 
that he must be careful with his current ailment because it 
might develop into pulmonary tuberculosis.  However, there 
are no post-service medical records showing PTB for 53 years 
after service and there is no indication that there are any 
relevant medical records dated more proximate to service that 
have not been obtained. 

Pulmonary tuberculosis was not present during service or for 
decades thereafter; the veteran's discharge examination, 
including a clinical evaluation of his chest and lungs, and a 
chest X-ray examination, showed no lung disease, to include 
tuberculosis, and there is no medical evidence of a link 
between a current diagnosis of pulmonary tuberculosis and any 
incident of service.  The Board concludes that for a medical 
examiner to provide an opinion as to whether there is a 
causal link between a current diagnosis of PTB and service, 
where service medical records are negative for any pertinent 
abnormal findings and there is no relevant post-service 
medical evidence on file dated within 50 years of service, 
would require the examiner to render an opinion that would be 
purely speculative.  As such, a medical examination is not 
necessary in deciding the claim for service connection for 
PTB.  See § 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d)); see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service medical records show no evidence of any 
lung problems to include PTB.  His April 1946 service 
discharge examination notes that he suffered no physical 
defects.  An examination of his chest and lungs revealed no 
significant abnormalities.  In August 1949, he allegedly 
suffered from colds, coughing, and fevers.  He claims to have 
treated with Dr. R. P. at the time.  According to the 
veteran's March 2002 correspondence, Dr. R. P. told him that 
his ailments might develop into PTB.  In his October 2002 
Notice of Disagreement, the veteran alleges that Dr. R. P. 
actually diagnosed him with PTB.   

In April 2002, a chest x-ray revealed that the veteran had 
PTB.  

 
Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and tuberculosis 
becomes manifest to a degree of l0 percent within 3 years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

A diagnosis of active pulmonary tuberculosis by a private 
physician on the basis of an examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinic, X-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

Pulmonary tuberculosis was not present during service or for 
decades thereafter.  The service medical records are negative 
for any pertinent abnormal findings.  It is pertinent to note 
that the veteran's discharge examination, including a 
clinical evaluation of his chest and lungs, and a chest X-ray 
examination, showed no lung disease, to include tuberculosis.  
The post-service medical records show no complaints, 
symptoms, or treatment for PTB until February 2002 (more than 
50 years after service).  There is no medical evidence of a 
link between a current diagnosis of pulmonary tuberculosis 
and any incident of service.  

The Board has considered the veteran's testimony that he 
suffered from coughing, colds, and fevers beginning in August 
1949.  However, the veteran must show that tuberculosis 
became manifest to a degree of l0 percent within 3 years from 
date of termination of service.  In this case, the veteran 
has not produced any medical evidence that supports the 
contention that he was diagnosed with PTB within three years 
of service.  In fact, his own March 2002 Statement in Support 
of the Claim (VA Form 21-4138) states that Dr. R. P. informed 
him that his ailment "might develop later to Pulmonary 
Tuberculosis which finally came true with my present 
diagnosis" (emphasis added).  Furthermore, the lack of any 
post-service medical records is also probative to the issue 
of chronic disability.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board finds that, with no 
evidence of PTB at the time of the separation examination, or 
for approximately 53 years after service, service connection 
for PTB is not warranted.  38 C.F.R. § 3.303.  

As to the two additional lay statements regarding statements 
Dr. R. P. purportedly made regarding PTB symptoms, the Court 
has held that the connection between what a physician said 
and the layman's account of what the physician purportedly 
said, filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  See Franzen v. Brown, 9 Vet. App. 235 
(1996);  Robinette v. Brown, 8 Vet. App. 69 (1995).  This is 
particularly true here where the alleged statements were made 
more than 50 years ago.  Even if accurate, this evidence does 
not demonstrate the development of pulmonary tuberculosis to 
a compensable degree within three years after separation from 
service.

As the preponderance of the evidence is against the claim for 
service connection for PTB, the benefit of the doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



